DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 10/10/2022 to prosecute the invention of Group I, including claims 1-13. Other Groups, including claims 14-20 are withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,117,012. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,117,012 are clearly anticipated or similar in scope to the rejected claims 1-13 of the U. S. Pat. App (No. 17/328,913) with only obvious wording variations. For example:
U. S. Pat. App No. 17/328,913
U.S. Patent No. 10,117,012
1. A wireless ear bud, comprising: 
a housing having a main body portion and a stem portion extending from the main body portion; 
a speaker in the main body portion; 
a first sensor in the main body portion that produces a first sensor output; 




a second sensor in the stem portion that produces a second sensor output; and 




control circuitry that: determines whether the ear bud has been placed in a user's ear using the first and second sensor outputs; determines that the stem portion has been touched based on the second sensor output; and determines whether the ear bud has been removed from the user's ear using the first sensor output.
1. A wireless ear bud, comprising: 
a housing configured to be placed in a user's ear; 

a speaker in the housing; 
a concha sensor in the housing, wherein the concha sensor emits light that is reflected off of a concha of the user's ear and receives the light that is reflected off of the concha of the user's ear while the housing is in the user's ear, and wherein the concha sensor produces a first output in response to the received light; 
a tragus sensor in the housing, wherein the tragus sensor emits light that is reflected off of a tragus of the user's ear and receives the light that is reflected off of the tragus of the user's ear while the housing is in the user's ear, and wherein the tragus sensor produces a second output in response to the received light; 
control circuitry in the housing that monitors the first and second outputs, wherein, in response to both the first and second outputs being positive for a predetermined period of time, the control circuitry stops monitoring the first output and only monitors the second output; and an accelerometer in the housing that is configured to produce an accelerometer output indicative of movement of the housing.


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,109,136. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 11,109,136 are clearly anticipated or similar in scope to the rejected claims 1-13 of the U. S. Pat. App (No. 17/328,913) with only obvious wording variations. For example:
U. S. Pat. App No. 17/328,913
U.S. Patent No. 11,109,136
1. A wireless ear bud, comprising: 
a housing having a main body portion and a stem portion extending from the main body portion; 
a speaker in the main body portion; 
a first sensor in the main body portion that produces a first sensor output; 
a second sensor in the stem portion that produces a second sensor output; and 
control circuitry that: determines whether the ear bud has been placed in a user's ear using the first and second sensor outputs; determines that the stem portion has been touched based on the second sensor output; and determines whether the ear bud has been removed from the user's ear using the first sensor output.
 A wireless ear bud, comprising: 
a housing having a main body portion and a stem portion extending from the main body portion; 
a speaker in the main body portion; 
a first sensor in the main body portion that produces a first sensor output; 
a second sensor in the stem portion that produces a second sensor output; and 
control circuitry that: determines whether the ear bud has been placed in a user's ear using the first and second sensor outputs; and determines whether the ear bud has been removed from the user's ear using the first sensor output without using the second sensor output.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651